       EXHIBIT 13




Case 3:17-cv-00072-NKM-JCH Document 511-14 Filed 07/02/19 Page 1 of 13 Pageid#:
                                    5461
                                   Exhibit D


                 “Gabs” posted or reposted by
                 Plaintiff/Counter Defendant
                           (described in ¶30)




Case
 Case3:17-cv-00089-NKM-JCH
      3:17-cv-00072-NKM-JCH Document
                             Document25-4
                                      511-14
                                           Filed
                                               Filed
                                                 03/20/18
                                                     07/02/19
                                                            Page
                                                               Page
                                                                 1 of212
                                                                       of 13
                                                                           Pageid#:
                                                                              Pageid#:
                                                                                    348
                                      5462
                                                                       aaji




  ¶ 30(a)                                            Christopher Cantwell @Cantwell                         PRO
                                                                                                                   •••
                                                     14 hours


                                            Hello enemy stalker. Your entire life is a lie,
                                            and you will soon be punished for your
                                            sins.




                                                                                                                   "
                                            A   38                            •       3            0    5

                           Aa0 a




                           Christopher Cantwell @Cantwell                             PRO

                           15 hours

              As opposed to trannies , who lie about everyth ing including their gender, AND
              their desire and capacity for violence.
¶ 30(b)
                           Em ily G, Cville.          @EmilyGorcens · • 2h
                           Nazis lie abou everyt hing except heir desire and ca pacity for viole ce.

                            0           4       t.l. 40      0       137



               A86                                                    +.... Reply         6        O   Repost 17         ii   Quote


                        Christopher Cantwell @Cantwell           PRO
               9        11 hours


             It's not witness intimidation when we're the witnesses, you lying mental
¶ 30(c)      patient. Get your affairs in order now, because it is exceedingly difficult to
             manage these things from jail when you haven't prepared in advance.


                   24              +-   Reply       • Comrier    2                o   Repost   4       U Quote




    Case
     Case3:17-cv-00089-NKM-JCH
          3:17-cv-00072-NKM-JCH Document
                                 Document25-4
                                          511-14
                                               Filed
                                                   Filed
                                                     03/20/18
                                                         07/02/19
                                                                Page
                                                                   Page
                                                                     2 of312
                                                                           of 13
                                                                               Pageid#:
                                                                                  Pageid#:
                                                                                        349
                                          5463
                                 Christop her Cantwell @Cantwell      PRO
                       t)        7 days

¶ 30(d)           Give it up faggot, it' s not a violation of my ba il conditions to have opinions.
                  You're going to men's prison for perjury.


                   A        37            +-   R pl   • c      er s   1       0 R   s   7    H   o


                Re plies                                                                                     date   score


                                 Nathan iel Wag ner @NiceGuyNatsoc
¶ 30(e)                          7 days

                  That's not enough of a punishment, beca use we all kn ow Edwa rd is the kind of
                  degenerate who wo uld enjoy having a train run on him in prison by real men.


                  A     3            ..           •   0     iii


                                     0 Christopher Cantwell reposted


                                                      Eric The Awful @emuelle1                       PRO   •··

¶ 30(f)                                               5 days

                                     I got a zu ck j ust for using the word "trann y". I
                                     called that Emily tra nny th at lied about
                                     @Cantwell a "tranny fag thin g" in a commen t
                                     in a closed group, an d got zucked for it.




                                                                                            ''
                                      A 14                                  +...1                     03




 Case
  Case3:17-cv-00089-NKM-JCH
       3:17-cv-00072-NKM-JCH Document
                              Document25-4
                                       511-14
                                            Filed
                                                Filed
                                                  03/20/18
                                                      07/02/19
                                                             Page
                                                                Page
                                                                  3 of412
                                                                        of 13
                                                                            Pageid#:
                                                                               Pageid#:
                                                                                     350
                                       5464
                     O Christopher Cantwell reposted


¶ 30(g)                       Ted Colt @tteclod
                              a day

                     @Cantwell please ask judge to force genetic testing to ascertain sex & race , &
                     confirm by medical examination that sexual reassignment surgery is comp lete



                                 GoDaddy @godaddy
                                 a day

                       These fucking kikes holy shit @cantwell
 ¶ 30(h)
                       4. Defendant Emily Gorcen ki denie the allegation         et forth in Paragraph 4. M .

                           Gore nski i neither white nor male, and cow1sel wishes now to encourage this Court to

                           honor and enforce the use of gender-appropriate language when referring to l\ls.

                           Gorcenski. 1e allegation that Ms. Gorcenski "pretends to be a transgender woman of

                           color" i h inou ly in ulting and violate the obligation of coun I to a t with civility a

                           w ll a the irginia tat Bai· prin ipl     of pro~ sionali m to avoid all bigolly,

                           discrimination, and prejudice.




                           Christopher Cantwell @Cantwell                  PRO

                           4 days

¶ 30(i)         Gorcenski skipping the country again? Cou ld it be that the many
                inconsistencies in her sworn statements, and testimony are finally com ing to
                light for some prosecutor preparing for a big trial? A prosecutor who has proven
                wi ll ing to charge people with perjury, perhaps? Hrmmm ...


                 A   153                                           Reply    11         0    Repost 48           H Quote




 Case
  Case3:17-cv-00089-NKM-JCH
       3:17-cv-00072-NKM-JCH Document
                              Document25-4
                                       511-14
                                            Filed
                                                Filed
                                                  03/20/18
                                                      07/02/19
                                                             Page
                                                                Page
                                                                  4 of512
                                                                        of 13
                                                                            Pageid#:
                                                                               Pageid#:
                                                                                     351
                                       5465
                         Christopher Cantwell @Cantwell               PRO
                         3 days

              #MAGA


                          Emily G, (ville.
                                                                                  (   Follow   )     v
                          @El'T'     Gorcensk1

¶ 30(j)
                          A lot of people over the past year oe so
                          have asked me when the right time to
                          leave the country is.

                          Now. It's now.
                          5:36 AM - 10 Feb 2018


                          9 Re       eets 55 Likes


                          0      5         t.l.   9   0   55



               A   104                                    +-. Reply    11   O   Repost 25      ii   Quote




Case
 Case3:17-cv-00089-NKM-JCH
      3:17-cv-00072-NKM-JCH Document
                             Document25-4
                                      511-14
                                           Filed
                                               Filed
                                                 03/20/18
                                                     07/02/19
                                                            Page
                                                               Page
                                                                 5 of612
                                                                       of 13
                                                                           Pageid#:
                                                                              Pageid#:
                                                                                    352
                                      5466
                       " Hepl.ed o t:hnstopher t;anl!M!!I

                          ,:,     Jennifer Scharf @Ct ir 11>'£ frcv1
                                  a m:mth

                       reaching, levels or big brainedn ess no thought poss ible




                                      A.1Ttt.CKIMCi
                                       YOUR
                                       ENEM: ES



                          ~ETTING YOUR
                            EN MIES 0
                           ATTAC    ,ACH
                              OTHE :R

 ¶ 30(k)
                            ENG•NEERUfGTHE
                         CULTUR:E TQ,'T AKE
                         OUT YOUR NEMI S
                             FO,R YOU




                         DEMORALIZING YOUR
                          N M I H TO THI POINT
                         THAT ,H Y SU RR ,N DER
                           Wl1'MOU . A iFl:GM'I




                       CAUS,INC YOU
                         E 'MIESTO
                        SEL · DEPO,RT



                                ,,.                   •                ,j




Case
 Case3:17-cv-00089-NKM-JCH
      3:17-cv-00072-NKM-JCH Document
                             Document25-4
                                      511-14
                                           Filed
                                               Filed
                                                 03/20/18
                                                     07/02/19
                                                            Page
                                                               Page
                                                                 6 of712
                                                                       of 13
                                                                           Pageid#:
                                                                              Pageid#:
                                                                                    353
                                      5467
  ¶ 30(l)—Reproduced at Exhibit E




                        O Christopher Cantwell reposted

                                   CapitalOne @capitalone
 ¶ 30(m)                           4 days - edited

                        I hope that faggot tranny has some kin d of assets to seize or at least if
                        @cantwell wins he can garnish that freak's wages to help fund the creation of
                        the Emily Gorcenski Center of Appreciation for Adolf Hitler.


                         A   74                                       .._ Reply 3      O       Repost   21     H Quote


                                  Christopher Cantwell @Cantwell           PRO
                                  2 days · in Valentine's Day 2018

  ¶ 30(n)               Happy     VD from Clown World!


                                  Emily G, Cville. • @Em11yGorcensk1 6m                                            V

                                  Let 2018 be the year you go gay and minimize your exposure o terrible dudes

                                  0            n            C?           El
                                  Show this hread

                                  Emily G, Cville. • @Em1lyGorcensk1 22m                                           V

                                  If you·re a stra1gh single wom an his Valen mes Day I am really sorry abou the
                                  straight part and I doesn't have to be hat way.

                                  0            u            C?    4      El

                        A 35                                           Reply   s       O   Repost 1          H Quote


                    O Christopher Cantwell reposted


                             CRYPTONAZI @CRYPTONAZI
    ¶ 30(o)                  2 days· in Valentine's Day 2018

                    Straight from the horse's mouth , being gay is a choice and one can simply "go
                    gay" if they chose to. Thanks for clarifying that Edward! Of course this means
                    that the converse is also true and fags can simply be made to "go straight" if
                    social pressure to cast out degeneracy increases.

                    A   28                                            +-- Reply    3       0    Repost 7         ii    Quote


                                                            Wej




Case
 Case3:17-cv-00089-NKM-JCH
      3:17-cv-00072-NKM-JCH Document
                             Document25-4
                                      511-14
                                           Filed
                                               Filed
                                                 03/20/18
                                                     07/02/19
                                                            Page
                                                               Page
                                                                 7 of812
                                                                       of 13
                                                                           Pageid#:
                                                                              Pageid#:
                                                                                    354
                                      5468
                             Christopher Cantwell @Cantwell       PRO
                    9        11 hours



¶ 30(p)




                                                                                                   T:CK
                                                                                                   TOCK
                A       47        +-    8ep y    • Col"""Tterts   5      o   8epc       12       lili QJote
                                                                                                              Wee




                              Christopher Cantwell @Cantwell      PRO
                    9         12 hours


¶ 30(q)         Your twitter accusations don't matter to the FBI, faggot. You should have
                kept it local instead of importing your Philly pals . You're going to a men's
                prison .


                         27         +-   Reply    • Coml'T'ents         o Repc      3        lili Quote
            k




  Case
   Case3:17-cv-00089-NKM-JCH
        3:17-cv-00072-NKM-JCH Document
                               Document25-4
                                        511-14
                                             Filed
                                                 Filed
                                                   03/20/18
                                                       07/02/19
                                                              Page
                                                                 Page
                                                                   8 of912
                                                                         of 13
                                                                             Pageid#:
                                                                                Pageid#:
                                                                                      355
                                        5469
                                Christopher Cantwell @Cantwell                 PRO
                                a day

¶ 30(r)         Someday soon I will say "And we are coming to you live, from the Eddie
                Gorcenski studio where .... "


                    A   29                                                  Reply   1    0 Repost      2        ii   Quote



                             Christopher Cantwell @Cantwe1   PRO
                             a month


                Gorce nski made a Gab account, and she apparently doesn't like the interface
                much . Too bad , I think it wou ld be fun to see her post here often.

¶ 30(s)         https://twitter.com/Em ilyGorcenski/status/962 763 79 ...


                                                     Emily G, Cville. on Twitter
                                                     I made a gab account to see how the UX stacks up to Twitter and my
                                                     god it's a disaster.

                                                     twitter com




                "'      22
                                  ..            •                                   5   H


              Replies                                                                                        date    score


                             C.8. @PAINisGAIN
                             a month


               can we all mass post we are promoting tranny death penalty laws and watch
               the fun unfold.


                A       16        .. •          0
                                                      "
                             GOY Rodef @ProleSerf
               V,            a month


               Should be fu n keeping that freak of natures score at -1488.




  Case
  Case 3:17-cv-00089-NKM-JCH
       3:17-cv-00072-NKM-JCH Document
                             Document 25-4
                                      511-14Filed
                                               Filed
                                                  03/20/18
                                                     07/02/19Page
                                                               Page
                                                                  9 of1012of 13
                                                                             Pageid#:
                                                                                Pageid#:
                                                                                      356
                                       5470
                              Ch ri1stopher Ca ntwe ll @Cantwell       PR
                  t)          a month

 ¶ 30(t)      The thing is, I don't feel any better calling that fuckin freak a man , and I was
              never able to figure out the gender neutral they/them thing when it came to
              singu lar entities. This is why we just need to have them executed at taxpayer
              expense.


                                   Byron de la Vandal @ByronDLVandal
                                   a month

                  "she"

                  Do I smell cucking, Ca ntwell?



              A          41            +-   t{epl     • CC'llments          0   t{e OS   4      I Quce


                                   Chri sfopher Canitwe ll @Cantwell   RO
                         f)        amorith

¶ 30(u)           I've been d oing1a lot of thin kilil g1abolllt transg1endler rigMs late ry, a ncl I calil on l;r
                  come up l.il iiUil on e. Assisted! suicide.


                  ,,._        89
                                                      •       me s 12           o   R post 13    i   Q   te




  Case
   Case3:17-cv-00089-NKM-JCH
        3:17-cv-00072-NKM-JCH Document
                               Document25-4
                                        511-14
                                             Filed
                                                 Filed
                                                   03/20/18
                                                       07/02/19
                                                              Page
                                                                 Page
                                                                   10 of
                                                                      1112
                                                                         of 13
                                                                             Pageid#:
                                                                                Pageid#:
                                                                                      357
                                         5471
                             Ch ristoph er Cantwe ll! @Cantwell   PR
                   1
                       9     a month

                   Day 2 that Em ily Gorcenski's tweets are private. What are you hiding,
¶ 30(v)
                   Edd ie? (H int: I already know, and it's not looking good for you)


                   A       190           Re          • com   nts 1s      0 Re~ s1           HQ     te




                             Bovine X @BovineX
                             a month


¶ 30(w)-1          No Idea Who This Is

                   But I'm Game To Learn


                                 +-   Repy                        o Repm,t       HQ


                                              ,o ffensive 1yOpenminded       Offens e Openm need
                                              a mi:mth


                                      Th,ey'ire no,t private anymore.
                                      · I tweeted this video to him, lo

                                      "Eddie are, you okay? Eddie are you okay, 1Ed'dle?11
  ¶ 30(w)-2
                                      11 ps://youtu.be/h_D3VF vs4




  Case
   Case3:17-cv-00089-NKM-JCH
        3:17-cv-00072-NKM-JCH Document
                               Document25-4
                                        511-14
                                             Filed
                                                 Filed
                                                   03/20/18
                                                       07/02/19
                                                              Page
                                                                 Page
                                                                   11 of
                                                                      1212
                                                                         of 13
                                                                             Pageid#:
                                                                                Pageid#:
                                                                                      358
                                         5472
                                              Christopher Cantwell @Cantwell               PRO
                                     9        40 minutes · edited


                                When I watch peop le lie, and I have proof
                                that they are lying, but I have to wa it to
 ¶ 30(x)                        show the proof while they contin ue lying,
                                my time preference skyrockets beyond
                                that of a crack crazed negro and I just
                                chimp the fuck out in front of my
                                computer.


                                A        39                   •       5       0       5          u
                                              Christopher Cantwell @Cantwell                   PRO
                                     9        5 hours


                                Trannies need to be extra careful to obey
                                t he law. When they commit perjury, or
                                other crimes, they go to the prison they
  ¶ 30(y)
                                were born for, not the one t hey wanted.

                                http://valleycentral.com/news/texas/texas
                                -prisons-...



                                                      Texas prisons to update LGB ...
                                                      By Jolie McCullough I The Texas
                                                      TribuneA lawsuit fi led on behalf of a
                                                      transgender woman who was beaten
                                                      and raped in a Texas prison for men
                                                      has ended w...
                                                      valleycentra1 com



                                 A       33                       •       6       0       11




Case
 Case3:17-cv-00089-NKM-JCH
      3:17-cv-00072-NKM-JCH Document
                             Document25-4
                                      511-14
                                           Filed
                                               Filed
                                                 03/20/18
                                                     07/02/19
                                                            Page
                                                               Page
                                                                 12 of
                                                                    1312
                                                                       of 13
                                                                           Pageid#:
                                                                              Pageid#:
                                                                                    359
                                       5473
